     Case 3:21-cv-00138-LRH-WGC Document 3 Filed 03/29/21 Page 1 of 1



 1

 2

 3

 4
                                    UNITED STATES DISTRICT COURT
 5
                                           DISTRICT OF NEVADA
 6

 7    WESLEY F. HUTTMAN,                                 Case No. 3:21-cv-00138-LRH-WGC
 8                       Petitioner,                     ORDER
 9            v.
10    CHARLES DANIELS, et al.,
11                       Respondents.
12

13           This is a habeas corpus action under 28 U.S.C. § 2254. Petitioner has submitted an

14   application to proceed in forma pauperis. ECF No. 1. The court finds that petitioner is able to

15   pay the filing fee of $5.00.

16           IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

17   No. 1) is DENIED. Petitioner will have 45 days from the date that this order is entered to have

18   the filing fee of $5.00 sent to the clerk of the court. Failure to comply will result in the dismissal

19   of this action.

20           IT FURTHER IS ORDERED that the clerk of the court send petitioner two copies of this

21   order. Petitioner must make the necessary arrangements to have one copy of this order attached

22   to the check paying the filing fee.

23           DATED this 29th day of March, 2021.
24                                                           ______________________________
                                                             LARRY R. HICKS
25                                                           UNITED STATES DISTRICT JUDGE
26

27

28
                                                         1
